--------------------------------------------------------------------------------

EXHIBIT 10.6
 
NON-STATUTORY STOCK OPTION AGREEMENT
 
THIS NON-STATUTORY STOCK OPTION AGREEMENT (“Agreement”) executed March __, 2010
but effective as of February 11, 2010, by and between MAGNUM HUNTER RESOURCES
CORPORATION, a Delaware corporation (“Corporation”), and Donald L. Kirkendall
(“Optionee”).
 
R E C I T A L
 
The Corporation wishes to grant Optionee options to purchase 50,000 shares of
the Corporation’s $.01 par value common stock (“Common Stock”) under the
Corporation’s 2006 Stock Incentive Plan (“Plan”), on the terms and subject to
the conditions set forth below.
 
A G R E E M E N T
 
It is hereby agreed as follows:
 
1.    GRANT OF OPTIONS.  The Corporation hereby grants to Optionee, options
(“Options”) to purchase all or any part of 50,000 shares (“Shares”) of the
Corporation’s Common Stock, upon the terms and subject to the conditions set
forth herein.  The Option and the Shares granted and issued pursuant to this
Agreement have been granted and issued under, and are subject to the terms of,
the Plan.  The terms of the Plan are incorporated by reference in this Agreement
in their entirety, and the Optionee, by execution of this Agreement,
acknowledges having received a copy of the Plan.  The provisions of this
Agreement will be interpreted as to be consistent with the Plan, and any
ambiguities in this Agreement will be interpreted by reference to the Plan.  In
the event that any provision of this Agreement is inconsistent with the terms of
the Plan, the terms of the Plan will prevail.  All capitalized terms not herein
defined shall have the meanings ascribed to them by the Plan.
 
2.    OPTION PERIOD.  The Options shall partially vest upon the successful
achievement of each of the hereinafter defined events (“Vesting Event”) on an
individual basis.  Options for each successfully achieved Vesting Event shall
become exercisable at any time during the period commencing on February 11, 2010
and expiring on February 11, 2020 unless earlier terminated pursuant to Section
6 of the Agreement or Section 9 of the Plan:
 
Vesting Event 1 (covering 10,000 Options) shall occur at any such time prior to
August 31, 2010 provided that; the Optionee is employed by the Company and that
the 20 inch or greater diameter Eureka Hunter Gas Pipeline has been completed
sufficient to allow production and sales from new wells drilled by the Company.
The Compensation and Nominating Committee retains the authority to toll the
deadline for completion herein during the term of any force majeure event.
 
Vesting Event 2 (covering 10,000 Options) shall occur at any such time prior to
December 31, 2010 provided that; the Optionee is employed by the Company and
that the Eureka Hunter Gas Pipeline (the Pipeline”) has been completed a
transaction with at third party whereby the Company retains at least a 50%
ownership in the Pipeline and that the Company has realized at least $ 10,000
000 of value in profits or carried interest.
 
Vesting Event 3 (covering 10,000 Options) shall occur at any such time prior to
December 31, 2010 provided that; the Optionee is employed by the Company and
that the Eureka Hunter Gas Pipeline has been completed and has achieved a daily
throughput rate of 5,000 mcf per day of third party gas.
 

--------------------------------------------------------------------------------


 
Vesting Event 4 (covering 10,000 Options) shall occur at any such time prior to
February 11, 2011 provided that; the Optionee is employed by the Company and
that the Eureka Hunter Gas Pipeline has been completed and has achieved a daily
throughput rate of at least 10,000 mcf per day.
 
Vesting Event 5 (covering 10,000 Options) shall occur at any such time prior to
February 11, 2012 provided that; the Optionee is employed by the Company and
that the Eureka Hunter Gas Pipeline has been completed and has achieved a daily
throughput rate of at least 25,000 mcf per day.
 
Notwithstanding the foregoing, in the event of a Change in Control of the
Company on or after February 11, 2010, then all Options shall vest and become
immediately exercisable in full and will remain exercisable in accordance with
their terms.
 
3.    METHOD OF EXERCISE.  The Options shall be exercisable by Optionee by
giving written notice to the Corporation of the election to purchase and of the
number of Shares Optionee elects to purchase, such notice to be accompanied by
such other executed instruments or documents as may be required by the
Corporation pursuant to this Agreement or the Plan, and unless otherwise
directed by the Corporation, Optionee shall at the time of such exercise tender
the purchase price of the Shares he has elected to purchase.  Optionee may
purchase less than the total number of Shares for which the Option is
exercisable, provided that a partial exercise of an Option may not be for less
than One Hundred (100) Shares.  If Optionee shall not purchase all of the Shares
which he is entitled to purchase under the Options, his right to purchase the
remaining unpurchased Shares shall continue until expiration of the
Options.  The Options shall be exercisable with respect of whole Shares only,
and fractional Share interests shall be disregarded.
 
4.    AMOUNT OF PURCHASE PRICE.  The purchase price (“Purchase Price”) per Share
for each Share which Optionee is entitled to purchase under the Options shall be
$2.25 per Share.
 
5.    PAYMENT OF PURCHASE PRICE.  Except as the Corporation may allow in
accordance with the Plan, at the time of Optionee’s notice of exercise of the
Options, Optionee shall tender in cash or by certified or bank cashier’s check
payable to the Corporation, the purchase price for all Shares then being
purchased.
 
6.    EFFECT OF TERMINATION OF EMPLOYMENT OR OTHER RELATIONSHIP.  If an
Optionee’s employment or other relationship with the Corporation (or a
subsidiary) terminates, the effect of the termination on the Optionee’s rights
to acquire Shares shall be as set forth in Section 9 of the Plan. 
 
7.    NONTRANSFERABILITY OF OPTIONS.  The Options shall not be transferable,
either voluntarily or by operation of law, except as provided in Section 12.3 of
the Plan.
 
8.    TIME OF GRANTING OPTIONS.  The time the Options shall be deemed granted,
sometimes referred to herein as the “date of grant,” shall be February 11, 2010.
 
-2-

--------------------------------------------------------------------------------


 
9.    PRIVILEGES OF STOCK OWNERSHIP.  Optionee shall not be entitled to the
privileges of stock ownership as to any Shares not actually issued and delivered
to Optionee.  No Shares shall be purchased upon the exercise of any Options
unless and until, in the opinion of the Corporation’s counsel, any then
applicable requirements of any laws, or governmental or regulatory agencies
having jurisdiction, and of any exchanges upon which the stock of the
Corporation may be listed shall have been fully complied with.
 
10.    SECURITIES LAWS COMPLIANCE.  The Corporation will diligently endeavor to
comply with all applicable securities laws before any stock is issued pursuant
to the Options.  Without limiting the generality of the foregoing, the
Corporation may require from the Optionee such investment representation or such
agreement, if any, as counsel for the Corporation may consider necessary in
order to comply with the Securities Act of 1933 as then in effect, and may
require that the Optionee agree that any sale of the Shares will be made only in
such manner as is permitted by the Corporation.  The Corporation may in its
discretion cause the Shares underlying the Options to be registered under the
Securities Act of 1933 as amended by filing a Form S-8 Registration Statement
covering the Options and the Shares underlying the Options.  Optionee shall take
any action reasonably requested by the Corporation in connection with
registration or qualification of the Shares under federal or state securities
laws.
 
11.    INTENDED TREATMENT AS NON-STATUTORY STOCK OPTIONS.  The Options granted
herein are intended to be non-statutory stock options described in U.S. Treasury
Regulation (“Treas. Reg.”) §1.83-7 to which Sections 421 and 422 of the Internal
Revenue Code of 1986, as amended from time to time (“Code”) do not apply, and
shall be construed to implement that intent.  If all or any part of the Options
shall not be described in Treas. Reg. §1.83-7 or be subject to Sections 421 and
422 of the Code, the Options shall nevertheless be valid and carried into
effect.
 
12.    SHARES SUBJECT TO LEGEND.  If deemed necessary by the Corporation’s
counsel, all certificates issued to represent Shares purchased upon exercise of
the Options shall bear such appropriate legend conditions as counsel for the
Corporation shall require.
 
13.    COMPLIANCE WITH APPLICABLE LAWS.  THE CORPORATION’S OBLIGATION TO ISSUE
SHARES OF ITS COMMON STOCK UPON EXERCISE OF THE OPTIONS IS EXPRESSLY CONDITIONED
UPON THE COMPLETION BY THE CORPORATION OF ANY REGISTRATION OR OTHER
QUALIFICATION OF SUCH SHARES UNDER ANY STATE AND/OR FEDERAL LAW OR RULINGS OR
REGULATIONS OF ANY GOVERNMENTAL REGULATORY BODY, OR THE MAKING OF SUCH
INVESTMENT REPRESENTATIONS OR OTHER REPRESENTATIONS AND UNDERTAKINGS BY THE
OPTIONEE OR ANY PERSON ENTITLED TO EXERCISE THE OPTION IN ORDER TO COMPLY WITH
THE REQUIREMENTS OF ANY EXEMPTION FROM ANY SUCH REGISTRATION OR OTHER
QUALIFICATION OF SUCH SHARES WHICH THE CORPORATION SHALL, IN ITS SOLE
DISCRETION, DEEM NECESSARY OR ADVISABLE.  SUCH REQUIRED REPRESENTATIONS AND
UNDERTAKINGS MAY INCLUDE REPRESENTATIONS AND AGREEMENTS THAT THE OPTIONEE OR ANY
PERSON ENTITLED TO EXERCISE THE OPTION (i) IS NOT PURCHASING SUCH SHARES FOR
DISTRIBUTION AND (ii) AGREES TO HAVE PLACED UPON THE FACE AND REVERSE OF ANY
CERTIFICATES A LEGEND SETTING FORTH ANY REPRESENTATIONS AND UNDERTAKINGS WHICH
HAVE BEEN GIVEN TO THE CORPORATION OR A REFERENCE THERETO.
 
-3-

--------------------------------------------------------------------------------


 
14.    NO RIGHTS TO CONTINUED EMPLOYMENT OR RELATIONSHIP.  Nothing contained in
this Agreement shall obligate the Corporation to employ or have another
relationship with Optionee for any period or interfere in any way with the right
of the Corporation to reduce Optionee’s compensation or to terminate the
employment of or relationship with Optionee at any time.
 
15.    MISCELLANEOUS.
 
15.1    Binding Effect.  This Agreement shall bind and inure to the benefit of
the successors, assigns, transferees, agents, personal representatives, heirs
and legatees of the respective parties.
 
15.2    Further Acts.  Each party agrees to perform any further acts and execute
and deliver any documents which may be necessary to carry out the provisions of
this Agreement.
 
15.3    Amendment.  This Agreement may be amended at any time by the written
agreement of the Corporation and the Optionee.
 
15.4    Syntax.  Throughout this Agreement, whenever the context so requires,
the singular shall include the plural, and the masculine gender shall include
the feminine and neuter genders.  The headings and captions of the various
Sections hereof are for convenience only and they shall not limit, expand or
otherwise affect the construction or interpretation of this Agreement.
 
15.5    Choice of Law.  The parties hereby agree that this Agreement has been
executed and delivered in the State of Texas and shall be construed, enforced
and governed by the laws thereof.  This Agreement is in all respects intended by
each party hereto to be deemed and construed to have been jointly prepared by
the parties and the parties hereby expressly agree that any uncertainty or
ambiguity existing herein shall not be interpreted against either of them.
 
15.6    Severability. In the event that any provision of this Agreement shall be
held invalid or unenforceable, such provision shall be severable from, and such
invalidity or unenforceability shall not be construed to have any effect on, the
remaining provisions of this Agreement.
 
15.7    Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 3:30 p.m. (Houston
time) on  any day except Saturday, Sunday and any day which shall be a federal
legal holiday in the United States (“Business Day”), (b) the next Business Day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number set forth on the signature pages attached
hereto on a day that is not a Business Day or later than 3:30 p.m. (Houston
time) on any Business Day, (c) the 2nd Business Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service, or (d)
upon actual receipt by the party to whom such notice is required to be
given.  The address for such notices and communications shall be as set forth on
the signature pages attached hereto.  All notices and demands to Optionee or the
Corporation may be given to them at the following addresses:
  

 
If to Optionee:
Donald L. Kirkendall
12031 Naughton
Houston, Texas 77024

 
-4-

--------------------------------------------------------------------------------


  

  If to Corporation:
Magnum Hunter Resources Corporation
777 Post Oak Blvd.
Suite 910
Houston, Texas 77056

   
Such parties may designate in writing from time to time such other place or
places that such notices and demands may be given.
 
15.8    Entire Agreement.  This Agreement, as governed by and interpreted in
accordance with the Plan, constitutes the entire agreement between the parties
hereto pertaining to the subject matter hereof, this Agreement supersedes all
prior and contemporaneous agreements and understandings of the parties, and
there are no warranties, representations or other agreements between the parties
in connection with the subject matter hereof except as set forth or referred to
herein.  No supplement, modification or waiver or termination of this Agreement
shall be binding unless executed in writing by the party to be bound
thereby.  No waiver of any of the provisions of this Agreement shall constitute
a waiver of any other provision hereof (whether or not similar) nor shall such
waiver constitute a continuing waiver.
 
15.9    Attorneys’ Fees.  In the event that any party to this Agreement
institutes any action or proceeding, including, but not limited to, litigation
or arbitration, to preserve, to protect or to enforce any right or benefit
created by or granted under this Agreement, the prevailing party in each
respective such action or proceeding shall be entitled, in addition to any and
all other relief granted by a court or other tribunal or body, as may be
appropriate, to an award in such action or proceeding of that sum of money which
represents the attorneys’ fees reasonably incurred by the prevailing party
therein in filing or otherwise instituting and in prosecuting or otherwise
pursuing or defending such action or proceeding, and, additionally, the
attorneys’ fees reasonably incurred by such prevailing party in negotiating any
and all matters underlying such action or proceeding and in preparation for
instituting or defending such action or proceeding.
 
IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
first set forth above.
 

 

 
“CORPORATION”
 
MAGNUM HUNTER RESOURCES CORPORATION,
a Delaware corporation
 
By:  /s/ Gary C.
Evans                                                            
Gary C. Evans, Chief Executive Officer


 
“OPTIONEE”
 
/s/ Donald L.
Kirkendall                                                         
Donald L. Kirkendall

 
 
 
-5-

--------------------------------------------------------------------------------